      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 1 of 14



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF MISSISSIPPI

                                     In Admiralty


ST Engineering Halter Marine & Offshore,. §           CIVIL ACTION NO. 1:19cv955LG-RHW
Inc., d/b/a Halter Marine & Offshore      §
Plaintiff,                                §
                                          §
VERSUS                                    §
                                          §           JUDGE ___________
M/V RALPH E. BOUCHARD                     §
apparel, appurtenances,                   §
etc., in rem                              §
BOUCHARD TRANSPORTATION CO., INC.§                    MAGISTRATE ___________
In personam                               §
                                          §


 VERIFIED COMPLAINT, REQUEST FOR ORDER TO ARREST VESSEL, AND
             REQUEST FOR ORDER TO ATTACH FUEL

      Pursuant to Federal Rule of Civil Procedure 9(h) and Supplemental Admiralty

Rules B, and C, Plaintiff, ST Engineering Halter Marine & Offshore d/b/a Halter

Marine & Offshore (“STEHMO”) files this Verified Complaint against the M/V

RALPH E. BOUCHARD in rem and her disponent owners Bouchard Transportation

Co. Inc., (hereafter “Bouchard”) in personam, seeking damages and enforcement of

its maritime lien against the M/V RALPH E. BOUCHARD, in rem, seeking damages

for breach of contract that includes interests calculated until paid in full, as well as,

attorney’s fees, pursuant to Federal Rule of Civil Procedure 9(h,), in addition to

seeking attachment of Bouchard’s property that is found within the district.

STEHMO alleges upon information and belief as follows:




                                           1
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 2 of 14




                                    I.   PARTIES

   1. Plaintiff is ST Engineering Halter Marine & Offshore, Inc. d/b/a Halter Marine

& Offshore (“STEHMO”). At all material times, STEHMO was and is a corporation

organized under the laws of Delaware with its principal place of business in

Pascagoula, Mississippi.

   2. Defendant Bouchard Transportation Co., Inc., is a corporation organized and

existing under the law of New York, with its principal offices located in Melville, New

York. Service of process may be made by serving Morton S. Bouchard III at 48 South

Service Rd, Suite 150, Melville, New York, 11747.

   3. The M/V RALPH E. BOUCHARD (IMO #8809983) is a towing vessel which is

owned by Bouchard and is currently located within the District, and more

particularly at STEHMO’s shipyard in Pascagoula, Mississippi, located at 900 Bayou

Casotte Parkway, Pascagoula, Mississippi 39581.

   4. Defendant Bouchard engaged STEHMO to perform various repairs, goods, and

services on the M/V RALPH E. BOUCHARD.

   5. As part of the work performed by STEHMO on the M/V RALPH E.

BOUCHARD, STEHMO was required to offload approximately 102,000 gallons of fuel

from the M/V RALPH E. BOUCHARD and into tanks that are located on-land in

STEHMO’s shipyard. STEHMO is currently paying to rent those tanks for storage of

the fuel.




                                          2
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 3 of 14



   6. The fuel is owned by Defendant Bouchard and is located within the district at

900 Bayou Casotte Parkway, Pascagoula, Mississippi 39581.

                         II.   JURISDICTION AND VENUE

   7. This Complaint presents maritime claims within the meaning of Federal Rule

of Civil Procedure 9(h) and Supplemental Admiralty Rules B and C.

   8. This Court has subject matter jurisdiction over the action pursuant to 28

U.S.C. § 1333.

   9. Venue is proper in the Southern District of Mississippi pursuant to 28 U.S.C.

§ 1391(b)(2) and (b)(3) and Supplemental Admiralty Rules B and C.

                                       III.   FACTS

   8. STEHMO is a shipyard which engages in ship design, construction, and repair

for both public and private clients.

   9. Bouchard is a barge company which owns and operates vessels for the purpose

of transportation of petroleum and other materials.

   10. Bouchard has engaged STEHMO for the repair of many of its vessels.

   11. On August 29, 2019, STEHMO provided to Bouchard a pricing proposal for

specific work to be performed on the ATB Ralph Bouchard and 230. See 8/29/2019

Pricing Proposal, attached as Exhibit A.

   12. The Pricing Proposal provided that payment would be due at the following

milestones – 50% of contract price before undocking and 50% contract price and

outstanding change orders upon project completion. See Exhibit B.




                                              3
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 4 of 14



   13. The Pricing Proposal incorporated the Standard Rate Sheet with Terms and

Conditions. Id.

   14. Section 3 of the Standard Rate Sheet with Terms and Conditions sets out the

terms and conditions that govern the work performed by STEHMO for Bouchard and

on behalf of the M/V RALPH E. BOUCHARD. See Labor & Equipment Ship Repair

Rates, Bouchard Transportation/ATB Ralph Bouchard/230, Control No. 19-032,

attached as Exhibit G.

   15. Section 1(b) defines “Contract” as the document executed by the Contractor

and Customer for repair of the vessel to which these Conditions are attached to and/or

incorporated by reference and any other document expressly incorporated. Id, §1(b).

   16. Section 7 provides that if the customer fails to make payment on the due date

then, the Contractor shall be entitled to charge interest on the amount unpaid at the

rate of 1 percent per month, until full payment is made, with a part of the month

being treated as the full months for purpose of calculating interest. Id., §7.

   17. Section 24 provides that the Contract shall be governed in accordance with

general maritime law, and any dispute shall be heard in the United States District

Court for the Southern District of Mississippi. Id., §24.

   18. It further provides that the customer shall pay all legal fees, including

attorneys fees, incurred in obtaining a judgment in favor of the Contractor. Id., §24.

   19. On September 20, 2019, Bouchard issued Purchase Order No. 9059313 and

engaged STEHMO to perform repairs and provide necessaries to the M/V RALPH E.




                                           4
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 5 of 14



BOUCHARD laid out in Purchase Order No. 9059313 and the Pricing Proposal. See

Purchase Order No. 9059313, attached as Exhibit C.

   20. On November 4, 2019, Morton Bouchard, the owner of Bouchard, explicitly

agreed to the work proposed in the Pricing Proposal and accompanying prices. See

11/7/2019 correspondence, attached as Exhibit B.

   21. STEHMO performed various repairs, labor, and materials to the M/V RALPH

E. BOUCHARD, and the work was billed through Invoices V115003 and V115004.

See Invoices, attached en globo, as Exhibit D.

   22. The invoices were submitted to Bouchard, but Bouchard has thus far failed to

pay the invoices.

   23. On November 13, STEHMO sent a demand letter to Bouchard requesting

payment on Invoices V115003 and V115004 within seven calendar days.            See

11/13/2019 Demand Letter, attached as Exhibit E.

   24. The letter was delivered via certified mail to Bouchard Transportation. See

Certified Mail Receipt, attached as Exhibit F.

   25. The total outstanding payment on Invoices V115003 and V115004 is

$657,840.99.

   26. Attached as Exhibits D are true and accurate copies of STEHMO’S Invoices

V115003 and V115004, in addition to the relevant Purchase Order and Change

Orders. See Exhibits D.




                                          5
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 6 of 14



   27. As a result of the nature of the repairs, STEHMO was required to offload fuel

from the M/V RALPH E. BOUCHARD and has had to pay for storage of the fuel, in

addition to wharfage and power costs, since the time of the original demand.

   28. STEHMO has incurred $32,532.32 in fuel storage costs, wharfage, and power

costs, as evidenced in Invoice V115005. See Invoice V11505, attached as Exhibit H.

   29. Exhibit H is a true and accurate copy of Invoice V11505.

   30. These invoices reflect necessaries provided and work performed on or for the

benefit, the M/V RALPH E. BOUCHARD. The charges shown in Exhibits D and H

were specifically requested, agreed to, and are fair and reasonable for the work

performed and the materials and supplies furnished to the M/V RALPH E.

BOUCHARD and Bouchard.

   31. The labor and repairs performed by STEHMO for the M/V RALPH E.

BOUCHARD included dry docking the vessel, mooring of the vessel, offload fuel and

storing the fuel, cleaning the fuel tanks, repairing the starboard tail shaft bladder,

among other repairs to the vessel. See Exhibit D and H.

   32. STEHMO provided supplies to the vessels, as well, including potable water,

line handlers, shore power, sewage disposal, packing material, trash services, and

disposal of other trash. See Exhibits D and H.

   33. No payments have been made by Bouchard to STEHMO.

   34. Bouchard has failed to make proper payment for the labor, materials,

equipment, and repairs provided to the M/V RALPH E. BOUCHARD despite

STEHMO’s demands upon Bouchard for payment due.



                                          6
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 7 of 14



   35. STEHMO has provided in excess of $690,373.31 in necessaries and services to

the M/V RALPH E. BOUCHARD. Those necessaries and services include work, labor,

and materials provided to the vessel.         This is in addition to interest on the

outstanding payments at a rate of 1% per month, based on 2 months of arrears

amounts due to $13,149.62. Interest continues to accrue.

   36. STEHMO accordingly has a maritime lien against the M/V RALPH E.

BOUCHARD for the full amounts due under Invoices V115003, V115004, and

V115005 and for all necessaries and services provided those vessels and seeks an

order of arrest of M/V RALPH E. BOUCHARD (IMO #8809983), including its engines,

tackle, equipment, apparel, etc, in rem, in accordance with Supplemental Rule C.

   37. STEHMO seeks a Warrant for the arrest of the M/V RALPH E. BOUCHARD,

in accordance with Supplemental Rule C.

   38. STEHMO also seeks an attachment of Defendant Bouchard’s property,

specifically the fuel being stored in tanks at STEHMO’s shipyard, in accordance with

Supplemental Rule B.

                           IV.    CAUSES OF ACTION

                                 BREACH OF CONTRACT

   39. STEHMO incorporates and restates all foregoing allegations as if copied here

in extenso.

   40. STEHMO and Bouchard entered into an agreement, specifically the Pricing

Proposal with incorporated Standard Rate Sheet and Terms and Conditions, for the

provision of goods and services to the M/V RALPH E. BOUCHARD. STEHMO



                                          7
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 8 of 14



performed its obligations under the agreement.           Bouchard, however, has not

performed its contractual obligations by failing to pay for the goods and services

provided and accepted on behalf of the M/V RALPH E. BOUCHARD. Bouchard’s non-

performance is a breach of the parties’ agreement.         As a result of this breach,

Bouchard owes the amounts due per the Invoices, in addition to penalties and

interest. As of December 12, 2019, Bouchard owes $690,373.31, in addition to interest

for the work performed on the M/V RALPH E. BOUCHARD.



                                 RULE B ALLEGATIONS

   41. STEHMO incorporates and restates all foregoing allegations as if copied here

in extenso.

   42. Bouchard’s breach of the agreement and Invoices by failing to make payments

due on the Invoices give rise to an in personam claim for breach of contract in favor

of STEHMO for all damages caused by said breach and/for which STEHMO is or will

become liable.

   43. Upon information and belief, damages have been outlined in paragraphs 8 –

30 and are detailed in Exhibits A-F.

   44. Upon information and belief, and after investigation, neither Bouchard nor its

officers or principals can be found within this judicial district for the purposes of Rule

B of the Supplemental Rules of Certain Admiralty and Maritime Claims.

Undersigned counsel has reviewed the Mississippi Secretary of State business

database and has found no listing for Bouchard, indicating that it is not a business



                                            8
      Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 9 of 14



licensed to do business in Mississippi and indicating that it has not appointed an

agent for service of process in this judicial district. Undersigned counsel has also

reviewed the local white and yellow pages and has found no listing for Bouchard in

this judicial district. Undersigned counsel has also conducted exhaustive Internet

research which has revealed that Bouchard does not maintain any presence

whatsoever in this judicial district. As such, Bouchard is not found within the district

for purposes of Rule B.

   45. Although Bouchard cannot be found within the District, it does own goods,

chattel or other proper that is now that is now, or will soon be, within the jurisdiction

of this Honorable Court.

   46. Specifically, STEHMO avers on information and belief that Bouchard owns the

M/V RALPH E. BOUCHARD, in addition to approximately 102,000 gallons of fuel

offloaded from the vessel and stored onshore in tanks, which is currently within this

District.

   47. STEHMO moves this Court to issue a Maritime Warrant Attaching the

102,000 gallons of fuel off-loaded from the M/V RALPH E. BOUCHARD and into

storage tanks at STEHMO’s shipyard in order to satisfy the debt owed by Bouchard

to STEHMO pursuant to Supplemental Rule B.

                                RULE C ALLEGATIONS

   48. STEHMO incorporates and restates all foregoing allegations as if copied here

in extenso.




                                           9
     Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 10 of 14



   49. The breach of the Pricing Proposal with incorporated Standard Rate Sheet and

Terms and Conditions and failure to make payments on Invoices V115003, V115004,

and V115005 gives rise to a maritime lien under the general maritime law and/or

other applicable law, and entitles STEHMO to a Warrant of Arrest of the M/V RALPH

E. BOUCHARD, pursuant to Rule C of the Supplemental Rules for Admiralty and

Maritime Claims of the Federal Rule of Civil Procedure in the full amount of the claim

as set forth herein.



                                  ATTORNEY’S FEES

   50. As a result of Bouchard’s breach, and its failure and refusal to pay for the goods

and services provided, STEHMO has been forced to retain legal counsel and seeks

reimbursement for its reasonable attorney fees as provided for in the Pricing Proposal

and incorporated Terms and Conditions and as required by the laws of the Honorable

Court.

                             V.    PRAYER FOR RELIEF

   51. For these reasons, STEHMO requests the following:

             a. That this Verified Complaint be deemed good and sufficient;

             b. That process in due form of law, according to the practice of this

                 Court in cases of admiralty jurisdiction issue against Bouchard

                 Transportation, Co., Inc., in personam, citing it to appear and answer

                 this Verified Complaint;




                                            10
Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 11 of 14



      c. That process according to the rules and practices of this Court in

         causes of admiralty and maritime jurisdiction, particularly Rules B

         and C of the Supplemental Rules for Certain Admiralty and

         Maritime Procedures of the Federal Rules of Civil Procedure may

         issue against the M/V RALPH E. BOUCHARD (IMO #8809983), her

         engines, tackle, boilers, equipment, appurtenances, etc., and other

         property aboard said vessel, in rem;

      d. That pursuant to Supplemental Admiralty Rule C, this Court issue

         an Order directing the clerk of Court to issue a Warrant of Maritime

         Arrest, arresting the M/V RALPH E. BOUCHARD (IMO #8809983),

         their apparel, equipment, engines, freight, tackle, etc.

      e. That the M/V RALPH E. BOUCHARD (IMO #8809983) be

         condemned and sold free and clear of all liens and encumbrances to

         pay STEHMO’s claims, and that all persons claiming interest in

         same be cited to appear, and, pursuant to the Federal Rules of Civil

         Procedure, answers the matters alleged in the Verified Complaint;

      f. That pursuant to Supplemental Admiralty Rule B, this Court issue

         an Order directing the clerk of Court to issue a Warrant of Maritime

         Attachment, attaching 102,000 gallons of fuel offloaded from the M/V

         RALPH E. BOUCHARD and being stored in tanks at STEHMO’s

         shipyard;




                                  11
Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 12 of 14



      g. That the fuel be condemned and sold free and clear of all liens and

         encumbrances to pay STEHMO’s claims, and that all persons

         claiming interest in same be cited to appear, and, pursuant to the

         Federal Rules of Civil Procedure, answers the matters alleged in the

         Verified Complaint;

      h. That a judgment be entered in favor of STEHMO. against the M/V

         RALPH E. BOUCHARD (IMO #8809983), in rem, and against

         Bouchard Transportation Co., Inc., in personam, for the amounts due

         and owing of at least $690,373.31 together with post judgment

         interest, costs of suit and attorneys’ fees; and

      i. That Plaintiff have such further and different relief as the Court may

         deem just and proper.



                                 Respectfully submitted,

                                 GORDON REES SCULLY MANSUKHANI,
                                 LLP

                                 /s/ Allison R. Colon
                                 ALLISON R. COLON
                                 (MS Bar. No. 103068)
                                 acolon@grsm.com
                                 GORDON & REES, LLP
                                 909 Poydras Street, Suite 1860
                                 New Orleans, LA 70112
                                 Telephone: 504-528-3088
                                 Facsimile: 504-586-3419
                                 Attorney for ST Engineering Halter Marine &
                                 Offshore, Inc




                                   12
                        Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 13 of 14




                  PLEASE SERVE -
                  M/V RALPH E. BOUCHARD, in rem,
                  Vessel is located at VT Halter Marine’s Pascagoula yard, 900 Bayou Casotte
                  Parkway, Pascagoula, Mississippi 39581


                  Bouchard Transportation Company, Inc.
                  Through its registered agent
                  Morton S. Bouchard III
                  48 South Service Road, Suite 150
                  New York, New York, 11747




                                                 CERTIFICATE OF SERVICE

                         I hereby certify that a copy of the foregoing has been served upon all other counsel of

                  record via the Court’s ECF system, by depositing said copy in the United States Mail, properly

                  addressed and first-class prepaid, and/or by facsimile and/or email delivery on this 12th day of

                  December, 2019.

                                                              /s/ Allison R. Colon
                                                              ALLISON R. COLON (MS Bar #103068)




1200335/48939784v.1
                                                                13
Case 1:19-cv-00955-LG-RHW Document 1 Filed 12/12/19 Page 14 of 14
